Name: Commission Regulation (EEC) No 1319/87, of 12 may 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 87 Official Journal of the European Communities No L 125/7 COMMISSION REGULATION (EEC) No 1319/87 of 12 May 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 15 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1987 . For the Commission COCKFIELD Vice-President ( ») OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 125/8 Official Journal of the European Communities 14. 5 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net l ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 1.10 07.01-13 1 07.01-15 f 07.01 All New potatoes 33,43 1440 260,98 69,42 232,10 5171 25,96 50344 78,29 23,16 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 128,69 5546 1 004,65 267,26 893,48 19907 99,95 193799 301,39 89,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 75,62 3259 590,36 157,04 525,03 11698 58,73 113881 177,10 52,39 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 66,57 2868 519,66 138,24 462,15 10297 51,69 100243 155,89 46,11 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 123,50 5322 964,14 256,48 857,45 19104 95,91 185984 289,23 85,26 1.30 07.01-45 1 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 112,87 4864 881,14 234,40 783,63 17459 87,66 169973 264,33 78,19 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 33,85 1459 264,31 70,31 235,06 5237 26,29 50985 79,29 23,45 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 32,20 1388 251,43 66,88 223,60 4982 25,01 48501 75,42 22,31 1.70 07.01-67 ex 07.01 H Garlic 170,55 7350 1331,37 354,17 1 184,05 26381 132,45 256824 399,40 118,14 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71l  green 220,24 9491 1719,24 457,35 1 529,00 34067 171,04 331 644 515,76 152,56 1.80.2 ex 07.01-71l  other 232,62 10025 1815,94 483,07 1615,00 35983 180,66 350297 544,76 161,15 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-75 07.01-77 07.01 M Tomatoes 86,88 3744 678,26 180,43 603,21 13439 67,47 130838 203,47 60,19 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 53,92 2323 420,92 111,97 374,34 8340 41,87 81196 126,27 37,35 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 120,93 5212 944,07 251,14 839,60 18706 93,92 182112 283,21 83,77 1.130 07.01-97 07.01 T II Aubergines 83,39 3594 650,99 173,17 578,96 12899 64,76 125578 195,29 57,77 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 54,98 2369 429,22 114,18 381,73 8505 42,70 82798 128,76 38,09 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 58,05 2501 453,17 120,55 403,02 8979 45,08 87417 135,94 40,21 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 49,08 2115 383,17 101,93 340,77 7592 38,12 73915 114,95 34,00 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 52,69 2271 411,35 109,42 365,83 8151 40,92 79351 123,40 36,50 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 111,46 4803 870,09 231,46 773,81 17240 86,56 167841 261,02 77,21 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 148,95 6419 1 162,77 309,32 1034,10 23040 115,68 224300 348,82 103,18 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 77,44 3337 604,54 160,82 537,65 11979 60,14 116617 181,35 53,64 14. 5. 87 Official Journal of the European Communities No L 125/9 Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,75 1971 357,13 95,00 317,61 7076 35,53 68892 107,13 31,69 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 38,59 1651 301,62 79,61 266,07 5775 29,93 56607 89,74 28,50 2.60 ex 08.02 B  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 ex 08.02 E 08.04 A I Limes and limettes Table grapes Chestnuts Apples 08.05 C 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 80,33 40,78 54,64 51.81 39,94 35,44 63,28 158,07 144,87 101,92 62,20 69,47 43,22 47,05 50,69 88,56 204,60 124,51 131,10 40.82 3462 1756 2354 2233 1721 1527 2727 6812 6243 4360 2680 2994 1863 2027 2185 3788 8817 5366 5608 1759 627,14 319,17 427,66 404,47 311,85 276,71 494,04 1 234,00 1 130,95 796,49 485,57 542.32 337,44 367,33 395,77 692,07 1 597,19 971,98 1 024,49 318,65 166,83 84,74 113,54 107,60 82,95 73,61 131.42 328.27 300,85 210,24 129,17 144,26 89,76 97,71 105.28 182,68 424,88 258,56 270.43 84,76 557,75 282,34 378,31 359,72 277,34 246.09 439,37 1 097,45 1005,81 702,62 431,84 482,31 300,10 326,68 351,97 610,50 1 420,45 864,43 903,74 283,39 12427 6265 8395 . 8014 6179 5483 9789 24451 22409 15251 9621 10746 6686 7278 7842 13252 31648 19260 19617 6314 62,39 31,70 ' 42,47 40,24 31,02 27,52 49,15 122,76 112,51 79,05 48,30 53,95 33,57 36,54 39,37 68.69 158,90 96.70 101,69 31,70 120977 60468 81021 78024 60156 53378 95301 238041 218162 149480 93667 104614 65094 70859 76344 129883 308099 187497 192269 61469 188,14 95,57 128,06 121,34 93,55 83,01 148,20 370,19 339,27 236,99 145,66 162,69 101,23 110,19 118,72 205,92 479,14 291,58 304,83 95,59 55,65 28,61 38,34 35,89 27,67 24,55 43,84 109,50 100,36 75,27 43,09 48,12 29,94 32,59 35,12 65,41 141,73 86,25 96,82 28,27 08.06 A II 08.06 B II Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) : 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203  Amarillo , Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 135,81 121,54 47,87 260,16 213,96 255,87 5853 5238 2048 11212 9221 10997 1 060,20 948,79 374,10 2030,87 1 670,23 1 998,23 282,03 252,40 98,75 540,25 444,31 531,12 942,88 843,80 330,01 1806,15 1 485,41 1 767,36 21008 18800 7163 40241 33095 38873 105,47 94,39 37,13 202,04 166,16 198,85 204514 183024 70209 391758 322190 377418 318,05 284,63 111,31 609,24 501,05 599,90 94,08 84,19 35,35 180,22 148,22 181,98  other Pomegranates Kiwis Khakis Lychees ex 08.09 ex 08.09 ex 08.09 ex 08.09